Citation Nr: 0902514	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  02-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
April to July 1986; and on active duty from September 1988 to 
February 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
chronic lumbosacral strain with facet syndrome.

This case was remanded in August 2003 and October 2005.

The veteran testified at a hearing held at the RO before the 
undersigned in September 2002.  A transcript of the hearing 
is of record.


FINDING OF FACT

The veteran's current low back disorder is related to an 
injury during ACDUTRA.


CONCLUSION OF LAW

A low back disorder was incurred in active duty military 
service.  38 U.S.C.A. §§ 101(24), 1101, 1131, 1132 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of 
duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in- 
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Veterans are presumed to have been in sound condition when 
they entered active service except for conditions noted on 
examination when they were accepted for service.  38 U.S.C.A. 
§ 1111 (West 2002).  This presumption of soundness is 
rebuttable with clear and unmistakable evidence that the 
disability pre-existed service and was not aggravated in such 
service.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Factual Background 

Service treatment records from the veteran's second period of 
active duty service include a December 1988 entrance 
examination which showed the veteran's back was normal upon 
evaluation.  The veteran also denied symptoms of recurrent 
back pain on his December 1988 Report of Medical History and 
did not indicate any prior injury or treatment related to a 
back disorder.  Additional treatment records show the veteran 
began to complain of low back pain later that month.  A 
December 1988 clinical note shows the veteran reported a 
prior (back) muscle injury, and indicated that his current 
back pain was similar to the pain he had experienced over the 
two previous years.  Upon evaluation, X-rays were negative.  
He was diagnosed as having musculoskeletal pain.  

The veteran's back pain complaints continued throughout 
January 1989.  January 1989 treatment records reflected the 
veteran's low back pain had initially begun in 1986 during 
ACDUTRA boot camp, and had been episodic since that time.  He 
was therefore diagnosed with "acute mechanical low back pain 
existed prior to (this) enlistment."  X-rays were indicative 
of either a sacralizing sixth lumbar vertebral body or a 
lumbarizing first sacral segment.  After being seen a few 
more times, the veteran was referred to a Medical Evaluation 
Board.  

The Medical Evaluation Board determined that he was unable to 
perform his active duty requirements, due to a physical 
disability which existed prior to enlistment and had not been 
incurred in or aggravated by military service.  It was 
recommended that the veteran be separated from service.  The 
veteran was discharged from service in February 1989.

The initial post service medical evidence is dated in March 
1993 when the veteran underwent private hospitalization for 
treatment of psychiatric symptoms.  It was noted that the 
veteran reported a history of back injuries.  The diagnoses 
included a history of chronic pain.  During treatment at the 
same facility in November 1993, it was noted that the veteran 
had a history of chronic back pain.

The veteran underwent a VA examination in February 1997 for 
evaluation of his claimed back disability.  He related a 
history of having slipped and fallen in April 1986, during 
boot camp.  After a physical examination, a diagnosis of 
chronic lumbosacral strain with facet syndrome was diagnosed.   
X-rays of the spine were normal.  The examiner did not 
provide a medical opinion on etiology.

At the September 2002 hearing, the veteran said that in May 
1986, he had slipped and fallen in a galley kitchen and 
injured his back.  He testified that he was hospitalized 
overnight for his injuries at the Great Lakes Naval Hospital.  

The Board remanded his case, in part, to obtain records from 
that hospital.  In response to inquires by the RO/AMC, the 
Great Lakes Naval Hospital indicated there were no records 
for the veteran.

The veteran underwent a VA examination in October 2004, where 
he again reported a history of a back injury in 1986.  He 
indicated that he received medical attention at the time, and 
was prescribed medication and four days of bed-rest.  He 
stated further that although he got better, the pain 
persisted intermittently.  He indicated that he did not 
complain about the pain because he wanted to remain in the 
service.  In the discussion of the veteran's claim; which 
included a detailed discussion of the veteran's service 
medical history, as well as the clinical findings from a 
physical examination, the examiner diagnosed degenerative 
spondylosis lumbosacral spine and degenerative disc disease, 
L5-S1.  

The examiner indicated, however, that he was unable to 
provide an opinion as to whether the current low back 
problems were related to service, since the medical records 
from the veteran's initial period of service were 
unavailable.  In an April 2005 addendum, the examiner stated 
that he could not resolve the issue of etiology without 
resorting to speculation.  

A copy of the veteran's Social Security Administration (SSA) 
disability file was obtained and showed that the veteran was 
receiving SSA benefits for schizophrenia, paranoid and other 
functional psychotic disorders.  Those medicals records 
contained no information especially pertinent to the back 
claim on appeal, although they document chronic pain.
 
In October 2005, the appeal was remanded for another attempt 
to obtain service medical records from the veteran's ACDUTRA 
service, as well as treatment records from the Great Lakes 
Naval Hospital.  This search was unsuccessful.  

In August 2008, the veteran was afforded another VA 
examination by the examiner who provided the 2004 examination 
and 2005 addendum.  His claims file and all available medical 
records were reviewed by the previous examiner, who 
reiterated his October 2004 and April 2005 findings.  The 
examiner indicated further that while the veteran gave a 
history of having injured his back sometime between July and 
August 1986, there were no medical records or documentation 
to confirm that.  He noted the January 1989 report from the 
Medical Evaluation Board indicated that the veteran was 
separated from service due to an inability to perform 
activity requirements, and that his disability existed prior 
to service, but that it didn't specify that the disability 
was related to the injury in 1986.  The examiner, however, 
wrote that this only meant the back problem existed prior to 
the second period of service; it was unclear when the back 
problem started.  As such, it was his opinion that the 
current diagnosis of degenerative spondylosis lumbosacral 
spine and degenerative disc disease, L5-S1 was not related to 
the claimed back pain [injury] in 1986.

Analysis

The veteran has a current disability, namely degenerative 
spondylosis lumbosacral spine and degenerative disc disease, 
L5-S1. 

 Unfortunately, the service medical records from the 
veteran's period of ACDUTRA service are not of record and 
therefore, the in-service occurrence of the injury cannot be 
confirmed.  The veteran is, however, competent to report the 
in-service injury.  He reported this history at times when he 
was not seeking VA benefits and when it was not in his 
interest to so report.  Hence his testimony is credible.

While it is true that the Medical Board did not specify when 
the pre-existing back disability began, the Board apparently 
had no evidence of pre-existence, other than the veteran's 
report of injury during ACDUTRA in 1986.  By accepting his 
history of pre-existing injury, it implicitly accepted his 
history of when that injury occurred.

The remaining question is whether the current back disability 
is related to the injury in ACDUTRA.  A VA physician has 
provided negative opinions.  His opinions were, however, 
based on the absence of service medical records.  The Court 
has held that a negative medical opinion based on the absence 
of service medical records and that fails to consider the 
veteran's statements is inadequate.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  As in Dalton the VA examiner recorded 
the veteran's statements, but provided opinions based solely 
on the absence of service medical records.  

The examiner apparently accepted the veteran's reports in 
service of a pre-existing back injury, but without 
explanation, rejected his reports of when the back injury 
occurred.  The fact remains that there are service medical 
records showing treatment for back complaints during active 
duty.  If the veteran's history of pre-existing injury is 
rejected, then it must be accepted that the symptoms were 
first shown during active service.

The examiner appears to have accepted that the current back 
disability was related to the symptomatology identified 
during active service.  The examiner provided a negative 
nexus opinion because of the absence of service treatment 
records showing the initial injury, and not because the in-
service symptoms were unrelated to the current disability.

For his part, the veteran has reported a history of 
intermittent back symptoms dating back to the 1986 injury.  
He is competent to report a continuity of symptomatology, and 
such continuity can serve to satisfy the requirement for a 
nexus between an in-service event and a current disability.   
Barr v. Nicholson, 21 Vet. App. 303 (2007).  He has reported 
this history at times when he was not seeking VA benefits, 
and relatively close to the time he was discharged from 
active service.  The clinical records support the history of 
intermittent back symptoms since discharge from that period 
of service.

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  With these considerations in mind, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for the veteran's current 
back disability.  


ORDER

Service connection for a low back disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


